United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-2381WA
                                  _____________

Arkansas Christian Educators             *
Association (ACEA); James Lee            *
Parsons, Individually and in his         *
representative capacity as President of  *
ACEA,                                    *
                                         *
                    Appellants,          * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
Ozark Unlimited Resources                *       [UNPUBLISHED]
Cooperative (OUR); Leon McLean,          *
Individually and in his representative   *
capacity as Director of OUR,             *
                                         *
                    Appellees.           *
                                   _____________

                            Submitted: December 8, 1997
                                Filed: December 16, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

      Arkansas Christian Educators Association and James Lee Parsons appeal an
adverse grant of summary judgment on their claims that they were wrongfully excluded
from an in-service workshop for teachers and administrators in violation of their First
and Fourteenth Amendment rights. Having reviewed the record and the parties
submissions, we conclude that an extensive discussion is not warranted. The district
court has written a comprehensive opinion addressing the issues raised by the parties,
and we have nothing to add to the district court's analysis. We see no error by the
district court and affirm the judgment substantially for the reasons stated in the district
court's memorandum opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-